Citation Nr: 1412411	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-32 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to in-service herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to July 1967.

In May 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The record includes additional VA treatment records submitted after the file was transferred to the Board that have not been initially considered by the RO.  While these records relate to the Veteran's ongoing treatment for diabetes, they do not address the possible etiology.  Accordingly, the Board finds these additional records are not relevant to the issue of service connection, and appellate consideration may proceed without any prejudice to the Veteran.


FINDINGS OF FACT

1.  The Veteran did not service in Korea during the period of presumed exposure to herbicides.  

2.  Diabetes mellitus did not begin during, or was otherwise due to, active service.

3.  Erectile dysfunction is not related to a service-connected disorder.



CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  Erectile dysfunction was not incurred in or aggravated by service, nor is it due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for diabetes mellitus and erectile dysfunction.  He has not asserted, and the evidence does not establish, that either disorder began during his active service.  Service treatment records do not indicate that he sought treatment, or made any complaint of, either disorder during active service.  Accordingly, in-service occurrence is not established.

Instead, the Veteran has consistently asserted that his diabetes is due to his exposure to herbicides, including Agent Orange, during service along the Korean demilitarized zone (DMZ).  He maintains that erectile dysfunction is a result of diabetes.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, including diabetes mellitus.  38 C.F.R. §§ 3.307, 3.309.  Additionally, a veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange.  38 C.F.R. § 3.307(a)(6)(iv).  

The DoD has determined the Veteran's unit operated near the Korean DMZ in an area where herbicides were known to have been applied between April 1968 and July 1969; however, the Veteran served in this region from June 1966 to July 1967, prior to the presumptive period.  Therefore, he left the Korean DMZ more than a year before the presumptive period.  Accordingly, he is not presumed to be exposed to herbicides based on his service along the DMZ in Korea. 

Consequently, in order to be afforded presumptive service connection under 38 C.F.R. § 3.307, the evidence must establish that the Veteran was exposed to herbicide agents during his active service. He asserts that during his period of service along the Korean DMZ, he observed the spraying of defoliants along his base by South Korean troops.  

As a lay person, he is competent to report what comes to him through his senses, such as observing the spraying of chemicals and subsequent clearing of vegetation.  However, he lacks the scientific training and expertise to opine as to the chemical composition of these sprayed defoliants.  Therefore, his statements of observing spraying defoliants alone are not sufficient to establish that any of the herbicides listed at 38 C.F.R. § 3.307(6) were used.

Similarly, buddy statements from two fellow soldiers who served with the Veteran along the DMZ describe witnessing spraying of chemicals along the DMZ by South Korean troops.  However, these individuals also lack the scientific background and training to identify the type of chemical sprayed.  Accordingly, these statements of lay observations of chemical spraying do not establish that the Veteran or his fellow soldiers were exposed to herbicides.

The Veteran has also submitted a letter from D.H., Director of the Army Unit Records Research.  D.H. indicated that herbicides were used in Korea between 1967 and 1969; however, he does not clarify what month in 1967 herbicide use began.  Instead, later in his letter he clarified that Agent Orange was used from April to August 1968.  Therefore, this letter does not establish herbicides were used in Korea as early as July 1967, the last month the Veteran served in Korea.

The Veteran has also asserted that two other individuals he served with in Korea, R.H. and A.V., have both received service connection for diabetes resulting from exposure to herbicides in Korea in 1967.  The claims file includes an August 2004 memorandum from a Veterans Service Representative (VSR), copied from R.H.'s claims folder.  This memorandum states documents from the Department of the Army indicate that herbicides were used in the fall of 1967, as early as October, along the Korean DMZ.  However, this memorandum fails to establish that herbicides were used as early as the summer of 1967, before the Veteran departed from Korea in July 1967.

Therefore, even if the record contains evidence that herbicides were used along the Korean DMZ prior to the presumptive period, it still does not establish that herbicides were used in this region during the Veteran's period of service in Korea from June 1966 to July 1967.  Accordingly, exposure to herbicides is not established.  Because exposure to herbicides is not established, presumptive service connection for diabetes is not warranted

Next, the evidence does not establish that diabetes is otherwise related to active service.  The Veteran testified that he was not diagnosed with diabetes until approximately 1997, nearly thirty years after his separation from active service.  The evidence that it was not shown in service or for many years thereafter weighs against in-service incurrence or continuity of symptomatology.  

In May 2013, the Veteran's private physician, Dr. N.H., submitted a letter opining that "apparently" the Veteran was exposed to herbicides along the DMZ in 1967.  The physician suggested the Veteran's exposure to herbicides "could have caused" diabetes.  

The Board places less probative value on this evidence as it is based on an inaccurate factual basis, as it has not been established that the Veteran was exposed to herbicides along the DMZ, as discussed above.  Furthermore, the physician's use of the words "could have caused" suggests medical possibility, not to the probability standard of "as likely as not."  The inaccurate factual basis and suggestion of medical possibility each separately reduce the probative value of this letter.  Therefore, the May 2013 letter is not sufficient to establish nexus to service.

In sum, the evidence does not establish that the Veteran's diabetes mellitus began during, or was otherwise related to, his active duty service.  His diabetes did not begin during service, or for several decades after.  He was not presumptively exposed to Agent Orange, and the evidence does not otherwise establish he was exposed to herbicides during active service.  Therefore, the evidence does not establish that diabetes is due to active service, and service connection is denied.

The Veteran is also seeking service connection for erectile dysfunction as secondary to his diabetes mellitus.  As diabetes is not service-connected, service connection for erectile dysfunction is denied on a secondary basis.  Moreover, as discussed above, erectile dysfunction was not shown in service or for many years thereafter and the evidence does not establish causation between erectile dysfunction and service.  Therefore, erectile dysfunction is denied on a direct basis.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2007 that fully addressed all notice elements, and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims, of his and VA's respective duties for obtaining evidence, and what type of information and evidence was needed to establish disability ratings and effective dates.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Service treatment records and post-service private and VA treatment records have all been obtained and associated with the claims file.  The Veteran also provided testimony at a hearing before the Board in May 2013 that was in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Board acknowledges the Veteran was not provided with an examination regarding the above discussed disorders.  VA medical examinations must be provided with there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, for the above discussed disorders, the evidence does not establish any in-service injury or event, or any nexus to active service.  Accordingly, a VA examination was not required regarding either of the above-discussed appeals.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for erectile dysfunction, claimed as secondary to diabetes mellitus, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


